Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/22/2020.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limiting member of claims 1, 6, 13, 18, 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limiting portion of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping generator of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites ‘a gap’ while claims 1 and 3 already have antecedent basis for a gap, the claim is unclear since one of ordinary skill in the art does not understand whether a new component is intended. 
Claim 18 recites ‘a damping generator’ without an explanation in the specification, the claim is unclear since one of ordinary skill in the art does not understand what is intended. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huitema (US 20160327987 A1, hereinafter Huitema)


1. Huitema teaches a support frame for a bendable display screen, comprising: 
a fixed part (19, fig 5d); 
a bendable part (16A, 16B) connected with the fixed part; and 
an end part (14A, 14B, figs 17) located at an end of the support frame, 
wherein the bendable part comprises a first bendable part (16A, fig 5) and a second bendable part (16B, fig 5), the first bendable part comprises a plurality of first frame members (94, 95, fig 13Bb) connected with one another, 
the plurality of first frame members have a gap therebetween (fig 13b), 
the second bendable part is connected with the end part ([0067] recites ‘Again, any desired fastener or connection structure could be attached to or disposed in or on the end portions of the device 10, including the ends of the support 16’), and 
both the end part and the fixed part are provided with a limiting member (92, 96, 97, fig 13b; since both the end part and the fixed part are provided with 16, which includes fig 13b).

2. Huitema teaches the support frame for the bendable display screen according to claim 1, wherein the bendable part is arranged at both sides of the fixed part (fig 5d).

3. Huitema teaches the support frame for the bendable display screen according to claim 1, wherein the first bendable part is provided with a shielding member (96, fig 13b) for shielding the gap between the plurality of first frame members (96 partially shields the gap in fig 13b, and it would further shield the gap while bending).

4. Huitema teaches the support frame for the bendable display screen according to claim 1, wherein the fixed part has a first connecting surface (right part of 19, fig 5d) and a second connecting surface (left part of 19, fig 5d) opposite to each other along a length direction of the support frame, the first connecting surface is connected with the second bendable part (16B).

5. Huitema teaches the support frame for the bendable display screen according to claim 4, wherein the second connecting surface (left part of 19, fig 5d) is connected with the first bendable part (16A).

6. Huitema teaches the support frame for the bendable display screen according to claim 4, wherein the first connecting surface is provided with a first connecting portion (leftmost portion of 16B, fig 5d, [0067] recites ‘an electronics module 19 which, in this case, is illustrated is being disposed in the center of the flexible support 16’), the second connecting surface is provided with a second connecting portion (rightmost portion of 16A, fig 5d, see also [0067]), the first connecting portion and the second connecting portion are provided with the limiting member (fig 13b).

7. Huitema teaches the support frame for the bendable display screen according to claim 3, wherein a first frame member of the plurality of first frame members (94, 95, fig 13b) is further provided with a limiting portion (92, 97, fig 13b) for controlling a bent angle of the bendable part ([0105] recites ‘The protrusions 97 will thus enable the member 91 to bend in one direction (i.e., the down direction in FIG. 13B) more than in the other direction (i.e., the up direction in FIG. 13B). However, the protrusions 97 will still prevent bending or flexing at large angles of curvature. The spacing and size of the protrusions 96 and 97 can be adjusted to obtain the desired amount of flexing in each direction’).

17. Huitema teaches the support frame for the bendable display screen according to claim 1, wherein the second bendable part comprises a plurality of second frame members (fig 13b), a second frame member of the plurality of second frame members comprises a second top plate (top plates which contain 96, fig 13b) and a second bottom plate (bottom plates which contain 97, fig 13b), and the second top plate is arranged above the second bottom plate and is connected with the second bottom plate (fig 13b).

18. Huitema teaches the support frame for the bendable display screen according to claim 1, wherein the limiting member is configured as a damping generator ([0105] recites ‘The protrusions 97 will thus enable the member 91 to bend in one direction (i.e., the down direction in FIG. 13B) more than in the other direction (i.e., the up direction in FIG. 13B). However, the protrusions 97 will still prevent bending or flexing at large angles of curvature. The spacing and size of the protrusions 96 and 97 can be adjusted to obtain the desired amount of flexing in each direction’).

19. Huitema teaches a bendable display screen, comprising: 
a flexible display screen (18, fig 5d); and 
a support frame (frame underneath 18, fig 5d) for the bendable display screen, the support frame comprising: 
a fixed part (19, fig 5d); 
a bendable part (16A, 16B) connected with the fixed part; and 
an end part (14A, 14B, figs 17) located at an end of the support frame, 
wherein the bendable part comprises a first bendable part (16A, fig 5) and a second bendable part (16B, fig 5), the first bendable part comprises a plurality of first frame members (94, 95, fig 13Bb) connected with one another, 
the plurality of first frame members have a gap therebetween (fig 13b), 
the second bendable part is connected with the end part ([0067] recites ‘Again, any desired fastener or connection structure could be attached to or disposed in or on the end portions of the device 10, including the ends of the support 16’), 
both the end part and the fixed part are provided with a limiting member (92, 96, 97, fig 13b; since both the end part and the fixed part are provided with 16, which includes fig 13b), 
wherein the flexible display screen is arranged above and fixedly connected with the support frame (fig 5d).

20. Huitema teaches the bendable display screen according to claim 19, wherein at least part of the flexible display screen is bendable and connected with the bendable part ([0062] recites ‘As illustrated in FIG. 4, the support or flexible material 16 of the band portion 12 is illustrated as being flexed in a manner that causes the flexible display 18 to be disposed on the exterior or outside of the band portion 12’, see also fig 4).



Claims 1, 3, 7-11, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN110554733A (of record from IDS filed 10/11/2021, hereinafter CN)
1. CN teaches a support frame for a bendable display screen, comprising: 
a fixed part (307, fig 8); 
a bendable part (306 fig 3, 3072 fig 8) connected with the fixed part; and 
an end part (top left end of fig 8, bottom end of fig 8) located at an end of the support frame, 
wherein the bendable part comprises a first bendable part (306) and a second bendable part (3072), the first bendable part comprises a plurality of first frame members (fig 12) connected with one another, the plurality of first frame members have a gap (space behind 3062, fig 12) therebetween,  the second bendable part is connected with the end part (fig 8), and 
both the end part and the fixed part are provided with a limiting member (page 8 recites ‘The two chain links are connected by a limiting member, and the chain links are limited to
rotate on the limiting groove’).

3. CN teaches the support frame for the bendable display screen according to claim 1, wherein the first bendable part is provided with a shielding member (304, 305, fig 3) for shielding the gap between the plurality of first frame members.

7. CN teaches the support frame for the bendable display screen according to claim 3, wherein a first frame member of the plurality of first frame members is further provided with a limiting portion for controlling a bent angle of the bendable part (page 8 recites ‘The two chain links are connected by a limiting member, and the chain links are limited to rotate on the limiting groove’ and also ‘The section can be rotated on the limiting groove in the limiting member, thereby realizing the arbitrary bending and folding of the device, greatly improving the user experience, and its simple structure is convenient for production and processing, so that the cost of the produced wearable device is low’).

8. CN teaches the support frame for the bendable display screen according to claim 7, wherein the first frame member comprises a first top plate (see annotated fig 12) and a first bottom plate (3062, fig 12), the first top plate is arranged above the first bottom plate, the first top plate is provided with a first standing plate (3061) and a second standing plate (other instance of 3061) opposite to each other along a width direction of the support frame, and the first standing plate and the second standing plate are perpendicular to the first top plate and connected with the first top plate (see annotated fig 12).

    PNG
    media_image1.png
    544
    771
    media_image1.png
    Greyscale


9. CN teaches the support frame for the bendable display screen according to claim 8, wherein the first top plate has a first connecting end and a second connecting end opposite to each other along a length direction of the support frame (see annotated fig 12), the first connecting end of the first top plate is connected with a second connecting end of another adjacent first top plate (fig 3).


    PNG
    media_image2.png
    544
    784
    media_image2.png
    Greyscale


10. CN teaches the support frame for the bendable display screen according to claim 9, wherein the first connecting end and the second connecting end of the first top plate protrude from the first top plate (fig 12), and extend along the length direction of the support frame (figs 3, 12).

11. CN teaches the support frame for the bendable display screen according to claim 8, wherein the first bottom plate is provided with a first vertical plate and a second vertical plate opposite to each other along the width direction of the support frame (see annotated fig 12), the first vertical plate is connected to the first standing plate, and the second vertical plate is connected to the second standing plate (see annotated fig 12).

    PNG
    media_image3.png
    544
    784
    media_image3.png
    Greyscale


14. CN teaches the support frame for the bendable display screen according to claim 8, wherein the first bottom plate is provided with a shielding member (304, 305, fig 3) thereon (page 9 recites ‘the power shrapnel assemblies 304 and 305 are installed in the receiving cavity 3062 of the hinge assembly 306’).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Seo (US 20150089974 A1, hereinafter Seo)
15. CN teaches the support frame for the bendable display screen according to claim 14, but fails to teach that the shielding member comprises: a shielding sheet having a long-strip hole; and a guide pin fitted in the long-strip hole and configured to connect the shielding sheet between two adjacent first bottom plates

Seo (figs 10) teaches the shielding member comprises: a shielding sheet having a long-strip hole (33); and a guide pin (S, fig 10C) fitted in the long-strip hole and configured to connect the shielding sheet between two adjacent first bottom plates (adjacent instances of 100, figs 10d and 11b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Seo into the device of CN. The ordinary artisan would have been motivated to modify CN in the above manner for the purpose of allowing more movement.


	

16. CN and Seo teaches the support frame for the bendable display screen according to claim 15, wherein the two adjacent first bottom plates have a gap therebetween, the shielding sheet has a width configured to cover the gap between the two adjacent first bottom plates (fig 11a of Seo).

Allowable Subject Matter

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first vertical plate has a first projection portion along a length direction of the support frame, the first projection portion abuts against another adjacent first vertical plate, the second vertical plate has a second projection portion along the length direction of the support frame, the second projection portion abuts against another adjacent second vertical plate in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.


12. CN teaches the support frame for the bendable display screen according to claim 11, wherein the first vertical plate has a first projection portion (see annotated fig 12 below) along a length direction of the support frame, 


    PNG
    media_image4.png
    379
    569
    media_image4.png
    Greyscale

It can be seen when zooming in on fig 3 that the projection portions abut the respective standing plates rather than the respective vertical plates.


    PNG
    media_image5.png
    329
    673
    media_image5.png
    Greyscale




Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841